Citation Nr: 0834609	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-00 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial disability rating than 30 
percent for service-connected asbestos-related pleural 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for asbestos-related pleural disease, and assigned a 
noncompensable (0 percent) initial rating.  The veteran 
entered a timely notice of disagreement to the initial 
rating.  A statement of the case was issued in September 
2006.  The veteran's timely substantive appeal of initial 
rating issue was received in January 2007.  In a May 2007 
rating decision during the appeal, the RO granted a 30 
percent initial rating for the entire rating period; 
therefore, the issue currently on appeal is entitlement to a 
higher initial disability rating than 30 percent for the 
service-connected asbestos-related pleural disease.

The veteran appeared and testified at a personal hearing in 
August 2008 before the undersigned Acting Veterans Law Judge 
sitting in Columbia, South Carolina.  A transcript of the 
hearing has been added to the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran was afforded a VA respiratory examination in 
March 2006 that is adequate for VA disability rating 
purposes; however, since the March 2006 VA examination, and 
especially during the more recent period of initial rating 
claim, the veteran contends that his service-connected 
asbestos-related pleural disease has worsened.  

The veteran submitted a March 2008 private physician 
statement that reflects the veteran had experienced symptoms 
of productive cough with shortness of breath; and that the 
veteran's pulmonary function testing was worse than two years 
prior, based on DLCO that was moderately reduced compared to 
pulmonary function testing two years prior.  

At the personal hearing in August 2008, the veteran testified 
that he now experienced breathing difficulties that he did 
not have two years prior; his breathing-related symptoms had 
worsened in the previous year, especially the last six to 
eight months; he was using inhalers; he now needed oxygen at 
night; he experienced mucus, coughing, and spitting at night; 
and he had difficulty breathing with hot weather.  

The veteran's service-connected asbestos-related pleural 
disease has been rated by analogy to asbestosis using 
Diagnostic Code 6899-6833.  The General Rating Formula for 
Interstitial Lung Disease (Diagnostic Codes 6825 through 
6833) provides that Forced Vital Capacity (FVC) of 75- to 80-
percent predicted value, or; Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
is 66- to 80-percent predicted, is rated 10 percent 
disabling.  FVC of 65- to 74-percent predicted, or; DLCO (SB) 
of 56- to 65-percent predicted, is rated 30 percent 
disabling.  FVC of 50- to 64-percent predicted, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum exercise capacity 
of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, is rated 60 percent disabling.  
FVC less than 50 percent of predicted value, or; DLCO (SB) 
less than 40-percent predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale (right heart 
failure) or pulmonary hypertension, or; requires outpatient 
oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 
4.97.



Accordingly, the issue of entitlement to a higher initial 
disability rating than 30 percent for service-connected 
asbestos-related pleural disease is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The veteran should be afforded a VA 
respiratory examination to determine the 
nature and severity of disability from his 
service-connected asbestos-related pleural 
disease.  Relevant documents in the claims 
folder should be made available to the 
examiner for review in conjunction with the 
examination.  The performance of pulmonary 
function testing is essential, and any other 
diagnostic studies deemed necessary by the 
examiner should also be accomplished.  Testing 
should include DLCO (SB) testing.  The 
examiner should affirmatively state the 
veteran's maximum exercise capacity in terms 
of ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  

2.  If the benefit sought on appeal is not 
granted, the RO should issue a Supplemental 
Statement of the Case, including all 
applicable law and regulations, and the 
veteran and his representative should be 
provided an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this issue.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



